Name: COMMISSION REGULATION (EC) No 3053/93 of 4 November 1993 fixing for the 1993/94 marketing year the reference price for clementines
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 No L 273/14 Official Journal of the European Communities 5. 11 . 93 COMMISSION REGULATION (EC) No 3053/93 of 4 November 1993 fixing for the 1993/94 marketing year the reference price for Clementines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 27 (1 ) thereof, suited to the particular nature of the Community market in the product in question ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the amount referred to in para ­ graph 2 (a) of that Article and the standard cost of trans ­ porting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and veg ­ etables, less productivity growth, and  the amount referred to in paragraph 2 (a) of that Article,  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State, with regard to Article 23, of the amount referred to in paragraph 2 (a), plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 3813/92 (6) establishes a correspondence between the provisions of the agrimonetary arrangements applicable form 1 January 1993 and those applicable before that date : Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 (1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (4), as amended by Regulation (EEC) No 1 663/93 (*), and in particular Article 2 thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the beginning of the marketing year ; Whereas the importance of Clementine production in the Community is such that a reference price must be fixed for that product ; Whereas the period during which Clementines harvested during a given crop year are marketed extends from October to 15 May of the following year ; whereas the quantities put on the market at the beginning and at the end of the marketing year represent only a relatively small percentage of that marketed over the whole marke ­ ting year ; whereas the reference price should therefore be fixed only for the period running from 1 December to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2 OJ No L 69, 20. 3 . 1993, p. 7. (3) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p. 29 . 0 OJ No L 158, 30. 6 . 1993, p. 18 . (6) OJ No L 387, 31 . 12. 1992, p. 22. 5. 11 . 93 Official Journal of the European Communities No L 273/15 HAS ADOPTED THIS REGULATION : Article 1 For the 1993/94 marketing year, the reference price for fresh Clementines (CN code ex 0805 20 10) expressed in ecus per 100 kilograms net of packed products of quality class I, of all sizes, shall , for the period 1 December 1993 to 28 February 1994, be : 59,57. Whereas Regulation (EEC) No 3824/92 establishes a list of prices and amounts for the fruit and vegetables sector which are to divided by a coefficient of 1,010495, fixed by Regulation (EEC) No 537/93 ( l ) amended by Regulation (EEC) No 1331 /93 (2), as from the beginning of the 1993/94 marketing year ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down tht the resulting reduction in the prices and amounts for each sector concerned shall be specified and the level of such reduced prices fixed ; whereas, however, this adjustment may not result in a reference price level below that of the preceding marke ­ ting year, in accordance with Article 23 (2) of Regulation (EEC) No 1035/72 ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on 1 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 57, 10 . 3. 1993, p. 18 . (2) OJ No L 132, 29. 5. 1993, p. 114.